DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 10-14, 18, 19, 23, 24, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2011/0284831 A1) in view of Shin et al. (WO 2012/173369 A2).
US 2014/0110694 A1 is utilized as an English language translation of WO 2012/173369 A2.
Kaiser et al. disclose an organic electroluminescent device (OLED) comprising two or more light emitting layers disposed between an anode and a cathode.  The OLED further comprises two electron-transport layers disposed between the cathode and the light emitting layer that is closest to the cathode.  The compositions of the two electron-transport layers are different.  For example, see Kaiser’s Figure and paragraphs [0001], [0010]-[0015] and [0019].  Electron-transport layer 2 is disposed between the cathode and electron-transport layer 1.  That is, Kaiser’s electron-transport layer 1 is at the position of the presently required first electron transporting layer, and Kaiser’s electron-transport layer 2 is at the position of the presently required second electron transporting layer.  
Kaiser et al. teach triazine derivatives for use in electron-transport layer 1, and disclose specific examples of triazine derivatives that are similar to compounds represented by present Formula 1.  See paragraphs [0021] and [0041]-[0059].  Present claim 1 requires Ar1 to Ar3 to be different from each other, and excludes compounds wherein R3 and R4 form a fluorene ring when combined with each other.  Kaiser’s specific compounds that are closest in structure either do not meet the requirement that  Ar1 to Ar3 are different from each other (e.g. see formulae (70)-(75), (77)-(84), (86)-(91) and (93)-(106) on pages 30-35), or do not meet the requirement that R3 and R4 do not form a fluorene ring when combined with each other (see formulae (61), (62) and (63) on page 28).  Kaiser’s compounds of formulae (61)-(63) meet present Ar1 to Ar3 are different from each other, but are excluded by the present claim 1 language that “R3 and R4…do not form a fluorene ring when combined with each other”.  Kaiser’s compounds of formulae (70)-(75), (77)-(84), (86)-(91) and (93)-(106) comprise at least 
However, Kaiser’s formulae (2) and (3) as defined in paragraphs [0041]-[0058] encompass various compounds within the scope of present Formula (1).  Kaiser’s formulae (2) and (3) contain multiple occurrences of Ar2, which may be different at each occurrence as stated in paragraphs [0042] and [0058].  At least one Ar2 is preferably selected from groups of Kaiser’s formulae (4) to (18) as taught in paragraph [0044], and Ar3 in Kaiser’s formula (3) is preferably selected from groups of Kaiser’s formulae (19) to (30) as taught in paragraph [0056].  Kaiser’s formulae (4), (6)-(17), (19), (20) and (23)-(30) encompass groups having a structure within the scope of present Formula 2.  In the case of (19), (20) and (23)-(30), as incorporated into Kaiser’s formula (3), these groups have a substituted heterocyclic group at the position of present R2.  
Although Kaiser et al. do not disclose a specific example of a triazine derivative meeting the limitations of a compound of Formula 1 as defined in present claim 1, such compounds would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention.  
For example, the compound of Formula 1-2 per present claim 18 is similar to the compound of Kaiser’s formula (82), with a biphenyl group in place of one of the phenyl groups attached to triazine. The compound of Formula 1-6 per present claim 18 is similar to the compound of Kaiser’s formula (84), with a biphenyl group in place of one of the phenyl groups attached to triazine.  Given Kaiser’s formula (2) wherein each Ar2 
As another example, given Kaiser’s formula (3) wherein each Ar2 may be different, and comparing formula (62) on page 28 to formula (83) on page 32, one of ordinary skill in the art would have reasonably expected that a compound similar to (83), with a biphenyl group in place of one of the two phenyl groups attached to each triazine, would have similar properties and could be used for the same purpose.  A compound similar to (83), with a biphenyl group in place of one of the two phenyl groups attached to each triazine, is within the scope of the heterocyclic compound represented by Formula 1 as required for at least present claims 1, 7, 8, 13, 14, 19, 20 and 23-28.  
With respect to present claim 13, Kaiser’s electron-transport layer 1 is in physical contact with one of Kaiser’s light emitting layers.  
Kaiser et al. teach that benzimidazole derivatives may be used in electron-transport layer 2, but do not explicitly teach the benzimidazole derivative represented by present Formula 4.  See paragraph [0060].  Absent a showing of unexpected results commensurate in scope with the claims, it would have been an obvious modification to one of ordinary skill in the art at the time of the invention to select suitable 
Shin et al. teach benzimidazole derivatives that may be used in an electron-transport layer of an organic electroluminescent display.  Lee et al. disclose compounds of present Formula 4 as defined in present claim 1 and further defined in present claim 24.  For example, see paragraph [0075] of Shin et al.  Each of the specific formulae set forth on these pages is also set forth in present claim 24. Shin et al. teaches that using this compound in the electron transporting layer instead of a well known benzimidazole compound the device has improve efficiency and lifetime (see paragraphs [0206]-[0215], Table 1).
It would have been an obvious modification to one of ordinary skill in the art at the time of the invention, having knowledge of the disclosure of Kaiser et al. and the disclosure of Shin et al., to utilize a benzimidazole derivative within the scope of Shin’s disclosure in an electron-transport layer 2 of Kaiser device.  Given Kaiser’s teaching that benzimidazole derivatives can be used in electron-transport layer 2, and given Shin’s disclosure of benzimidazole derivatives for transporting electrons, one of ordinary skill in the art before the effective filing date of the presently claimed invention would have reasonably expected that benzimidazole derivatives per Shin’s disclosure could be used in electron-transport layer 2 of Kaiser’s device. The motivation would have been to improve the efficiency and lifetime of the device.
Each of the present claims also requires that the second electron transporting layer include at least one n-type dopant selected from alkali metals and alkaline earth metals.  Present claim 7 further requires that the first electron-transporting layer .    

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2011/0284831 A1) in view of Shin et al. (WO 2012/173369 A2) as applied to claims 1, 7, 8, 10-14, 18, 19, 23, 24, 29, and 32 above, and further in view of Pflumm et al. (US 2011/0095282 A1).
As previously noted, in paragraph [0062], Kaiser et al. teach that electron-transport layer 1 and/or electron-transport layer 2 may be doped, and that alkali metals or alkali metal compounds are suitable dopants.  Kaiser et al. explicitly teach lithium quinolinate, which is represented by Formula 10-1 in present claim 8.  Formula 10-1 is set forth in claim 8 as being within the scope of Formula 10 in claim 7, so presuming for the sake of argument that Formula 10-1 is within the scope of Formula 10, then Kaiser’s disclosure of lithium quinolinate suggests the further limitations of both claim 7 and claim 8.  However, if Formula 10-1 is outside the scope of Formula 10, then an n-type 
Pflumm et al. disclose triazine derivatives useful as electron transport materials in organic electroluminescent devices, and teach some of the same triazine derivatives as taught by Kaiser et al.  For examples, Pflumm’s formulae (61)-(63) on pages 13-14 represent the same triazine derivatives as Kaiser’s formulae (61)-(63) on page 28, and Pflumm’s formulae (82)-(84) on page 23 represent the same triazine derivatives as Kaiser’s formulae (82)-(84) on page 32.  Also compare Pflumm’s formulae (11) and (12) on page 15 to Kaiser’s formulae (2) and (3) on page 13.  Pflumm et al. teach using an alkali metal compound in combination with a triazine derivative in an electron-transport layer.  Pflumm’s disclosure provides a more expansive list of suitable alkali metal compounds than provided by Kaiser’s disclosure, and includes numerous compounds within the scope of the n-type dopant required for present claim 7 or 8.  See paragraphs [0063]-[0074] of Pflumm’s disclosure.  
Absent a showing of unexpected results commensurate in scope with the claims, it would have been within the level of skill of one of ordinary skill in the art to select an appropriate dopant for the two electron transport layers when making a device per Kaiser’s disclosure.  Having knowledge of Pflumm’s disclosure as well as Kaiser’s disclosure, one of ordinary skill in the art would have reasonably expected that any of the alkali metal compounds taught by Pflumm et al. could be used as the alkali metal compound taught in paragraph [0062] of Kaiser’s disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8, 10-14, 18, 19, 23, 24, 29, and 32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 8, 10-12, 14, 18, 19, 23, 24, 29, and 32 of copending Application No. 15/128,381 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a species of the claims of copending Application No. 15/128,381. It would have been obvious 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.